        Case 9:20-cr-00053-DLC Document 35 Filed 04/19/21 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                               CR 20–53–M–DLC

                      Plaintiff,

        vs.                                                     ORDER

 LEON PAUL KAVIS, JR.,

                      Defendant.


      Before the Court is the government’s Unopposed Motion for Preliminary

Order of Forfeiture. (Doc. 33.) On March 9, 2021, Defendant Leon Paul Kavis, Jr.

entered a plea of guilty to conspiracy to possess with the intent to distribute

methamphetamine, in violation of 18 U.S.C. § 846, and possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(1)(A)(i), as charged in the Indictment. (See Docs. 8, 30, 32.) Kavis’

plea provides a factual basis and cause to issue an order of forfeiture, pursuant to

18 U.S.C. § 924(d), 21 U.S.C. §§ 853(a)(1) and (2) and 881, and 21 U.S.C.

§ 853(p).

      Accordingly, IT IS ORDERED that the motion (Doc. 33) is GRANTED.




                                           1
          Case 9:20-cr-00053-DLC Document 35 Filed 04/19/21 Page 2 of 3



      IT IS FURTHER ORDERED that:

      (1)     Kavis’ interest in the following property is forfeited to the United

States in accordance with 18 U.S.C. § 924(d), 21 U.S.C. §§ 853(a)(1) and (2) and

881, and 21 U.S.C. § 853(p):

      •     $3500 – US Currency;
      •     $10,080 – US Currency;
      •     $330 – US Currency;
      •     $10 – US Currency;
      •     Smith and Wesson M&P 9 Shield, 9mm pistol, SN LFB2802;
      •     Taurus PT III G2, 9mm pistol, SN TJP13742;
      •     Valkyrie .224 Palmetto Armory Rifle, SN 0618 16-20207, with Vortex
            scope;
      •     Smith and Wesson M2.0 9mm Pistol, SN NED1613;
      •     Glock 30, .45 Cal. pistol, SN CKD513;
      •     German Sportgun Pistol GSG 1911, .22LR Caliber pistol, SN A744527,
            with holster;
      •     Smith and Wesson M&P 9 Shield, 9mm pistol, SN HYY1359;
      •     Springfield Armory XDS .45 caliber Pistol, SN S3115039;
      •     Springfield Armory XD 45 caliber Pistol, SN XS587852; and
      •     Assorted ammunition and magazines.

      (2)     The United States Marshals Service, the Federal Bureau of

Investigations, and/or a designated sub-custodian are directed to seize the property

subject to forfeiture and further to make a return as provided by law.

      (3)     The United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

                                           2
        Case 9:20-cr-00053-DLC Document 35 Filed 04/19/21 Page 3 of 3



or Maritime Claims and Asset Forfeiture Actions this Order and the United States’

intent to dispose of the property in such manner as the Attorney General may

direct, pursuant to 18 U.S.C. § 924(d), 21 U.S.C. §§ 853(a)(1) and (2) and 881, 21

U.S.C. § 853(p), and 21 U.S.C. § 853(n)(1), and to make its return to this Court

that such action has been completed.

      (4)    Upon adjudication of any third-party interests and on the

government’s motion, the Court will enter a final order of forfeiture.

      DATED this 19th day of April, 2021.




                                          3
